Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the arguments do not apply to all of the references cited in the present office action below, including the current prior art reference combination new reference Lemay et al., US Patent Application (20170357439) being used in the present office action.  See full rejection detail below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davydov US Patent Application Publication (20160299570), hereinafter “Davydov” and Lemay et al., US Patent Application (20170357439), hereinafter "Lemay".

Regarding claim 1 Davydov teaches an information processing apparatus, Wearable device 100 can be implemented using electronic components disposed within face portion 104 and/or strap 106. FIG. 2 is a simplified block diagram of a wearable device 200 (e.g., implementing wearable device 100) [Davydov para 0025] comprising 
a controller unit that detects a trigger operation according to a type of first sensor information, Wearable device 200 can include processing subsystem 202, ( i.e. a controller) and strap sensors 216 [Davydov para 0025] processing subsystem 202 can translate touch events (including taps and/or other gestures made with one or more contacts) [Davydov para 0030] Processing subsystem 202 can also provide wrist-gesture-based control [Davydov para 0034] Wristband sensors 402 can include sensors that detect forces applied to the wristband or portions thereof. Any type or combination of sensors can be used. For instance, sensors 402 can include displacement sensors that detect movement of one portion of the wristband relative to another or relative to the face portion, indicative of an applied force [Davydov para 0053];
recognize a gesture operation that is performed by a user as an operation input on a basis of second sensor information, Signals from the wristband sensors can be analyzed to identify a specific wrist gesture. [Davydov para 0015] power subsystem 212 can detect raising and rolling of a user's wrist, as is typically associated with looking at a wristwatch, based on information provided by accelerometer 242 (second sensor) [Davydov para 0043]; and 
determine the operation input on a basis of a combination of the detected trigger operation and the recognized gesture operation. In response to this detected motion, power subsystem 212 can automatically turn display 220 and/or touch sensor 228 on; similarly, power subsystem 212 can automatically turn display 220 and/or touch sensor 228 off in response to detecting that user's wrist has returned to a neutral position (e.g., hanging down). [Davydov para 0043];
Davydov does not teach but Lemay teaches wherein the controller unit is further configured to detect a single trigger operation based on a determination that a length of a time in which the first sensor information is continuously input is shorter than a predetermined threshold, a tap gesture is detected in accordance with a determination that the length of time between the finger-down event and the finger-up event is less than a predetermined value (e.g., less than 0.1, 0.2, 0.3, 0.4 or 0.5 seconds), independent of whether the intensity of the finger contact during the tap meets a given intensity [Lemay para 0067]; and 
wherein the controller unit is implemented via at least one processor one or more processors 120 run or execute various software programs and/or sets of instructions stored in memory 102 to perform various functions for device 100 and to process data. [Lemay para 0046]

. process 900 can sample sensor data readings over a period of time, and the analysis at block 904 can be performed on a rolling window of the most recent sensor data samples. The duration of the window can be chosen to be large enough that a user would likely execute an intended wrist gesture within the corresponding time interval (e.g., half a second, one second, two seconds, depending on what gestures are defined). [Davydov para 0077]

Regarding claim 3 Davydov and Lemay teaches everything above (see claim 1).  In addition Lemay teaches wherein the controller unit is further configured to 
determine the operation input as a first operation input on a basis of a combination of the detected single trigger operation and the recognized gesture operation, and the response of the device to inputs detected by the device depends on criteria based on the contact intensity during the input. For example, for some "light press" inputs (single trigger), the intensity of a contact exceeding a first intensity threshold during the input triggers a first response (the intensity of the contact is the gesture). [Lemay para 0179] the gesture optionally includes one or more taps, one or more swipes (from left to right, right to left, upward and/or downward) and/or a rolling of a finger (from right to left, left to right, upward and/or downward) that has made contact with device 100 [Lemay para 0179], and
determine the operation input as a second operation input different than the first operation input on a basis of a combination of operation and the recognized gesture operation the response of the device to inputs detected by the device depends on criteria that include both the contact intensity during the input and time-based criteria. For example, for some "deep press" inputs, the intensity of a contact exceeding a second intensity threshold during the input, greater than the first intensity threshold for a light press, triggers a second response only if a delay time has elapsed between meeting the first intensity threshold and meeting the second intensity threshold. This delay time is typically less than 200 ms in duration (e.g., 40, 100, or 120 ms, depending on the magnitude of the second intensity threshold, with the delay time increasing as the second intensity threshold increases). [Lemay para 0179]
 
Regarding claim 4 Davydov and Lemay teaches everything above (see claim 3).  In addition Lemay teaches wherein in a case that the controller unit detects the continuous trigger operation, the controller unit is further configured to cause the first sensor information that is input by the operation input to include a value according to a length of a time of the detected continuous trigger operation. the response of the device to inputs detected by the device depends on criteria that include both the contact intensity during the input and time-based criteria. For example, for some "deep press" inputs, the intensity of a contact exceeding a second intensity threshold during the input, greater than the first intensity threshold for a light press, triggers a second response only if a delay time has elapsed between meeting the first intensity threshold and meeting the second intensity threshold. This delay time is typically less than 200 ms in duration (e.g., 40, 100, or 120 ms, depending on the magnitude of the second intensity threshold, with the delay time increasing as the second intensity threshold increases). [Lemay para 0179]

Regarding claim 5 Davydov and Lemay teaches everything above (see claim 4).  In addition Lemay teaches wherein the controller unit is further configured to determine a time point at which the input of the first sensor information ends as an end point of the time length of the continuous trigger operation. the response of the device to inputs detected by the device depends on criteria that include both the contact intensity during the input and time-based criteria. For example, for some "deep press" inputs, the intensity of a contact exceeding a second intensity threshold during the input, greater than the first intensity threshold for a light press, triggers a second response only if a delay time has elapsed between meeting the first intensity threshold and meeting the second intensity threshold. This delay time is typically less than 200 ms in duration (e.g., 40, 100, or 120 ms, depending on the magnitude of the second intensity threshold, with the delay time increasing as the second intensity threshold increases). [Lemay para 0179]

Regarding claim 6 Davydov and Lemay teaches everything above (see claim 4).  In addition Lemay teaches wherein the controller unit is further configured to determine  the response of the device to inputs detected by the device depends on criteria that include both the contact intensity during the input and time-based criteria. For example, for some "deep press" inputs, the intensity of a contact exceeding a second intensity threshold during the input, greater than the first intensity threshold for a light press, triggers a second response only if a delay time has elapsed between meeting the first intensity threshold and meeting the second intensity threshold. This delay time is typically less than 200 ms in duration (e.g., 40, 100, or 120 ms, depending on the magnitude of the second intensity threshold, with the delay time increasing as the second intensity threshold increases). [Lemay para 0179]

Regarding claim 7 Davydov and Lemay teaches everything above (see claim 4).  In addition Davydov teaches wherein the controller unit is further configured to determine a time point at which the continuous trigger operation is detected as a start point of the length of the time of the continuous trigger operation. process 900 can sample sensor data readings over a period of time, and the analysis at block 904 can be performed on a rolling window of the most recent sensor data samples. The duration of the window can be chosen to be large enough that a user would likely execute an intended wrist gesture within the corresponding time interval (e.g., half a second, one second, two seconds, depending on what gestures are defined). [Davydov para 0077]  (Davydov teaches that the time points (sampling periods) can be predetermined and programed)

Regarding claim 8 Davydov and Lemay teaches everything above (see claim 4).  In addition Davydov teaches wherein the controller unit is further configured to determine a time point at which the gesture operation is recognized as a start point of the length of the time of the continuous trigger operation. process 900 can sample sensor data readings over a period of time, and the analysis at block 904 can be performed on a rolling window of the most recent sensor data samples. The duration of the window can be chosen to be large enough that a user would likely execute an intended wrist gesture within the corresponding time interval (e.g., half a second, one second, two seconds, depending on what gestures are defined). [Davydov para 0077]  (Davydov teaches that the time points (sampling periods) can be predetermined and programed)

Regarding claim 9 Davydov and Lemay teaches everything above (see claim 1).  In addition Davydov teaches wherein a sensor that outputs the first sensor information is arranged on a casing that is structured to be physically wearable by the user, and the sensor is arranged on a position on which the sensor is capable of detecting an operation by a hand of the user. Strap 106 (also referred to herein as a wristband or wrist strap) can be provided to allow device 100 to be removably worn by a user, e.g., around the user's wrist.  [Davydov para 0018] Strap 106 (including any clasp that may be present) can include sensors that allow wearable device 100 to determine whether it is being worn at any given time. ... Further, strap 106 can include sensors capable of detecting wrist articulations of a user wearing device 100 {Davydov para 0021]

Regarding claim 10 Davydov and Lemay teaches everything above (see claim 9).  In addition Davydov teaches wherein the position on which the sensor is arranged is a position that is out of a field of view of the user wearing the casing. One or more pressure sensors 710 can be disposed on the inward-facing surface of face member 702 such that sensors 710 can be in contact with the user's wrist when device 700 is worn [Davydov para 0064]

Regarding claim 11 Davydov and Lemay teaches everything above (see claim 9).  In addition Davydov teaches wherein the first sensor information is sensing information of a touch sensor that is capable of sensing one or more touch points, Face portion 104 can include, e.g., a touchscreen display 105 [Davydov para 0017]  Touch sensor 228 can include, e.g., a capacitive sensor array with the ability to localize contacts to a particular point or region on the surface of the sensor and in some instances, the ability to distinguish multiple simultaneous contacts. [Davydov para 0030] and the controller unit is further configured to detect the trigger operation according to a number of the touch points that the touch sensor senses. processing subsystem 202 can translate touch events (including taps and/or other gestures made with one or more contacts) into specific user inputs depending on what is currently displayed on display 220. [Davydov para 0030]

 a wrist gesture can be used to wake (1st state) the device a wrist gesture can be used to wake the device from a sleep state (2nd state) (e.g., any reduced-power state) [Davydov para 0084];
 when the information processing apparatus is in the first power mode and the controller unit detects the trigger operation, the controller unit is further configured to switch the power consumption mode of the information processing apparatus to the second power mode, and an amount of power consumption of the first power mode is lower than an amount of power consumption of the second power mode. a wrist gesture can be used to wake the device from a sleep state (e.g., any reduced-power state); waking the device can include functions such as turning on a display and/or a user input component such as a touch sensor or microphone [Davydov para 0084]

Regarding claim 13 Davydov teaches an information processing method, Wearable device 100 can be implemented using electronic components disposed within face portion 104 and/or strap 106. FIG. 2 is a simplified block diagram of a wearable device 200 (e.g., implementing wearable device 100) [Davydov para 0025] comprising: 
detecting a trigger operation according to a type of first sensor information Wearable device 200 can include processing subsystem 202, ( i.e. a controller) and strap sensors 216 [Davydov para 0025] processing subsystem 202 can translate touch events (including taps and/or other gestures made with one or more contacts) [Davydov para 0030] Processing subsystem 202 can also provide wrist-gesture-based control [Davydov para 0034] Wristband sensors 402 can include sensors that detect forces applied to the wristband or portions thereof. Any type or combination of sensors can be used. For instance, sensors 402 can include displacement sensors that detect movement of one portion of the wristband relative to another or relative to the face portion, indicative of an applied force [Davydov para 0053]
; recognizing a gesture operation that is performed by a user as an operation input on a basis of second sensor information Signals from the wristband sensors can be analyzed to identify a specific wrist gesture. [Davydov para 0015] power subsystem 212 can detect raising and rolling of a user's wrist, as is typically associated with looking at a wristwatch, based on information provided by accelerometer 242 (second sensor) [Davydov para 0043]; and 
determining the operation input on a basis of a combination of the detected trigger operation and the recognized gesture operation. In response to this detected motion, power subsystem 212 can automatically turn display 220 and/or touch sensor 228 on; similarly, power subsystem 212 can automatically turn display 220 and/or touch sensor 228 off in response to detecting that user's wrist has returned to a neutral position (e.g., hanging down). [Davydov para 0043]; and 
Davydov does not teach but Lemay teaches wherein the detecting of the trigger operation includes detecting a single trigger operation based on a determination that a a tap gesture is detected in accordance with a determination that the length of time between the finger-down event and the finger-up event is less than a predetermined value (e.g., less than 0.1, 0.2, 0.3, 0.4 or 0.5 seconds), independent of whether the intensity of the finger contact during the tap meets a given intensity [Lemay para 0067]. 

Regarding claim 14 Davydov and Lemay teaches a  non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer causes the computer to execute an information processing method, the method comprising: processing subsystem 202 can execute a variety of programs in response to program code and can maintain multiple concurrently executing programs or processes. At any given time, some or all of the program code to be executed can be resident in processing subsystem 202 and/or in storage media such as storage subsystem 204. [Davydov para 0033] detecting a trigger operation according to a type of first sensor information Wearable device 200 can include processing subsystem 202, ( i.e. a controller) and strap sensors 216 [Davydov para 0025] processing subsystem 202 can translate touch events (including taps and/or other gestures made with one or more contacts) [Davydov para 0030] Processing subsystem 202 can also provide wrist-gesture-based control [Davydov para 0034] Wristband sensors 402 can include sensors that detect forces applied to the wristband or portions thereof. Any type or combination of sensors can be used. For instance, sensors 402 can include displacement sensors that detect movement of one portion of the wristband relative to another or relative to the face portion, indicative of an applied force [Davydov para 0053]; 
recognizing a gesture operation that is performed by a user as an operation input on a basis of second sensor information Signals from the wristband sensors can be analyzed to identify a specific wrist gesture. [Davydov para 0015] power subsystem 212 can detect raising and rolling of a user's wrist, as is typically associated with looking at a wristwatch, based on information provided by accelerometer 242 (second sensor) [Davydov para 0043]; and 
determining the operation input on a basis of a combination of the detected trigger operation and the recognized gesture operation. In response to this detected motion, power subsystem 212 can automatically turn display 220 and/or touch sensor 228 on; similarly, power subsystem 212 can automatically turn display 220 and/or touch sensor 228 off in response to detecting that user's wrist has returned to a neutral position (e.g., hanging down). [Davydov para 0043],
Davydov does not teach but Lemay teaches wherein the detecting of the trigger operation includes detecting a single trigger operation based on a determination that a length of a time in which the first sensor information is continuously input is shorter than a predetermined threshold., a tap gesture is detected in accordance with a determination that the length of time between the finger-down event and the finger-up event is less than a predetermined value (e.g., less than 0.1, 0.2, 0.3, 0.4 or 0.5 seconds), independent of whether the intensity of the finger contact during the tap meets a given intensity [Lemay para 0067]. 

the response of the device to inputs detected by the device depends on criteria based on the contact intensity during the input. For example, for some "light press" inputs, the intensity of a contact exceeding a first intensity threshold during the input triggers a first response. [Lemay para 0179] the gesture optionally includes one or more taps, one or more swipes (from left to right, right to left, upward and/or downward) and/or a rolling of a finger (from right to left, left to right, upward and/or downward) that has made contact with device 100 [Lemay para 0179] and determine the operation input to be a second intention different than the first intention based on a combination of a second detected trigger operation different than the first detected trigger operation and the first recognized gesture operation the response of the device to inputs detected by the device depends on criteria that include both the contact intensity during the input and time-based criteria. For example, for some "deep press" inputs, the intensity of a contact exceeding a second intensity threshold during the input, greater than the first intensity threshold for a light press, triggers a second response only if a delay time has elapsed between meeting the first intensity threshold and meeting the second intensity threshold. This delay time is typically less than 200 ms in duration (e.g., 40, 100, or 120 ms, depending on the magnitude of the second intensity threshold, with the delay time increasing as the second intensity threshold increases).[Lemay para 0179]

Regarding claim 16 Davydov and Lemay teaches everything above (see claim 1).  In addition Lemay teaches wherein the controller unit is further configured to detect a continuous trigger operation different than the single trigger operation based on a determination that the length of the time in which the first sensor information is continuously input is longer than the predetermined threshold a long press gesture is detected based on a duration of the contact on the touch-sensitive surface with less than a threshold amount of movement. [Lemay para 0069]

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.